UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K Current Report Pursuantto Section13 or 15(d)ofThe Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 27, 2016 Senomyx,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-50791 (Commission File Number) 33-0843840 (I.R.S. Employer Identification No.) 4767 Nexus CentreDriveSan Diego, California (Address of principal executive offices) 92121 (Zip Code) Registrant's telephone number, including area code:(858)646-8300 Not Applicable.(Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On October 27, 2016, we announced financial results for the quarter ended September 30, 2016 in the earnings release attached hereto as Exhibit99.1 and incorporated herein by reference. The information under this Item 2.02 and Exhibit 99.1 hereto is being furnished and shall not be deemed “filed” for the purposes of Section18 of the Securities and Exchange Act of 1934, as amended, or the Exchange Act, or otherwise subject to the liabilities of that section, nor shall they be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. 99.1 Press release of Senomyx,Inc. dated October 27, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SENOMYX, INC. By: /S/ ANTONY ROGERS Antony Rogers Senior VicePresident and Chief Financial Officer Date: October 27, 2016
